Title: From Thomas Jefferson to William Lambert, 29 March 1822
From: Jefferson, Thomas
To: Lambert, William

Monticello.
Mar. 29. 22.Th: Jefferson returns his thanks to mr Lambert for the two copies of the very able and learned pamphlet he has been so kind as to send him on the subject of the first Meridian, they shall be disposed of as he directed. he was pleased to see that the Legislature had considered this object as one of necessary attention, and is still more so to find it so accurately carried into execution. he salutes mr Lambert with assurances of his continued esteem and respect.